                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                        September 10, 2019
                                 UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                    CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                                  §
                                                          §
VS.                                                       §    MAG. JUDGE NO. 2:19-MJ-2775
                                                          §
SALVADOR DUENEZ                                           §

    MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

           A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the defendant pending trial in this

case:

           (1)     There is a serious risk that the defendant will not appear; and

           (2)     There is a serious risk that the defendant will endanger the safety of another

person or the community.

           The evidence against the defendant meets the probable cause standard.                   The

defendant has a significant criminal history including felony convictions for drug

offenses, escape, and murder.1 The defendant also has several convictions for DWI.

Additionally, the facts of this case indicate the defendant is unlikely to comply with

conditions of release. The defendant fled the Border Patrol Checkpoint in a vehicle and

later fled on foot absconding into the South Texas brush. In doing so, the defendant

abandoned the undocumented aliens who were left trapped in a concealed compartment.

The defendant is a poor candidate for bond. The findings and conclusions contained in

1
    Defense counsel proffered the murder charge was pled down to aggravated assault.


1/2
the Pretrial Services Report are adopted.

       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       ORDERED this 10th day of September 2019.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
